Case 2:21-cv-08772-JMV-CLW Document 1-1 Filed 04/09/21 Page 1 of 11 PagelD: 41

EXHIBIT A
Case 2:21-cv-08772-JMV-CLW Document 1-1 Filed 04/09/21 Page 2 of 11 PagelD: 42

 

 

 

 

 

 

 

 

 

 

 

| J
HUDSON COUNTY PROSECUTOR’S OFFICE Pave
SUPPLEMENTAL REPORT rot
1. Unit | 2. HCPO # | 2a. Unit File # 3. Promis Gavel #
NARCOTICS TASK FORCE 2018-02-0295
4. Crime §. Date of Crime 6. New Crime 7NS.
DISTRIBUTION OF CDS
8. Victim(s): 9. Person Info(s): 10, Address(s):
REPORT NARRATIVE |

 

The following report is based on an ongoing investigation being conducted by members of the Hudson |
County Prosecutor’s Office Narcotics Task Force in conjunction with the Drug Enforcement Administration,
and the United States Postal Inspectional Service, regarding the distribution of a controlled dangerous
substance, specifically cocaine and heroin, by an individual identified as Felix Santiago Hl a.k.a. “Urkel,” et. al.

in the area of Hudson County, New Jersey.

On April 11, 2019, in anticipation of conducting an operation later that day, members of the Hudson
County Prosecutor's Office Narcotics Task Force conducted surveillance at several target locations related to
this investigation. At approximately 9:20 AM., Sergeant Justin Kealy observed Santiago’s 2018 black
Mercedes Benz GLS 550 bearing New Jersey registration B38JTJ parked in the parking garage of the Soho
Lofts, 273 16" Street Jersey City, New Jersey, which through this investigation has been identified as
Santiago’s primary residence in Apartment # 1005. At approximately 10:35 AM., Detectives Chad Gigante
and Jennifer Fernandez observed Santiago leave Soho Lofts in the Mercedes Benz, and drive to 10 Church
Towers, Hoboken, New Jersey. Santiago was in the building of 10 Church Towers for approximately 5
minutes and departed the area, later arriving at his business Firehouse Blazing Pizza located at 488 Central
Avenue, Jersey City, New Jersey at approximately 10:51 AM. Santiago was observed entering the pizzeria. At

approximately 11:15 AM., surveillance was terminated.

Several parcels which were identified during the course of this investigation to be instruments of

narcotics trafficking were identified, for further information regarding those parcels see previous

 

investigation reports regarding this investigation specifically report titled Santiago Travel and Parcel SW

dated 4-11-19. On April 11", 2019, as a result of this investigation, Inspector Austin Marchese of the USPIS,

 

 

 

| Reporting Officer Reporting Officer Signature Date of Report
NOVO, MARIO =e aE 04/11/2019
Supervisor Supervisor Signature Date of Approval
KEALY, JUSTIN 51912019

 

 

 

 

 

USAO_ 003638

3501-29
Case 2:21-cv-08772-JMV-CLW Document 1-1 Filed 04/09/21 Page 3 of 11 PagelD: 43

 

HUDSON COUNTY PROSECUTOR’S OFFICE
SUPPLEMENTAL REPORT

Case# | 2018-02-0295

Page
2of9

 

 

 

 

 

Promis
Gavel#

conducted a Federal Court authorized search warrant of a parcel identified by USPS Tracking Number 9505

 

 

 

5162 0941 9099 3279 49. The search of that parcel led to the recovery of approximately 400 grams of
suspected CDS Cocaine. Subsequent to the discovery of the parcels contents, Detective Michael Patti of the
Hudson County Prosecutor's Office, who is assigned to the United States Drug Enforcement Administration
herein referred to as D.E.A., applied for and was granted a Federal Court Anticipatory search warrant by U.S.
Magistrate Joseph A. Dickson, for Firehouse Blazing Pizza, which is located at 488 Central Avenue, Jersey City,

New Jersey.

in the afternoon of April 11, 2019, members of the Hudson County Prosecutor’s Office Narcotics
Task Force, Sergeants Justin Kealy, and John Kolakowski, Detectives Mario Novo, Josue Velez, Michael Patti,
Chad Gigante Veverly Hill, Jennifer Fernandez, Joseph Fuardo, Vincent Avoletta, Carolyn Tholen, Amanda
Klarman, Christian Rota, Erik Quintana, Robert Till, and Stephen King, along with members of the USPIS,
Inspectors Austin Marchese, and Peter Sarro along with members of DEA New Jersey Group Task Force 1
members S.A. Dan Wehrle, and T.F.O, Darrell Gregory, met at Task Force Headquarters to conduct pre-
operational briefing. During that meeting, a plan was put forth to conduct delivery of the postal parcel
containing the suspected CDS cocaine to Firehouse Blazing Pizza and later execute the anticipatory search

warrant of the premise upon successful delivery.

USPIS Inspectors Austin Marchese, and Peter Sarro, would conduct the controlled delivery of the
parcel laden with CDS cocaine, and upon successful delivery of that parcel the anticipatory search warrant,
we would then await orders from Sergeant Kealy to execute the Federal Search Warrants of Firehouse
Blazing Pizza. At approximately 2:22 PM., Santiago was observed by Sergeant Kealy arriving in the Mercedes
Benz and parking in front of 492 Central Avenue, Santiago then entered the pizzeria. At approximately 2:32
PM., USPIS Inspectors Austin Marchese, and Peter Sarro departed the Post Office to conduct the delivery. At

approximately 2:36 PM., Santiago was observed by Sergeant Kealy exiting the pizzeria and entering the

 

 

 

 

 

Reporting Officer Reporting Officer Signature Date of Report - ]
NOVO, MARIO Ba Fa 04/11/2019

Supervisor _ Supervisor Signature Date of Approval

KEALY, JUSTIN 5/972019

 

 

 

 

 

USAO_003639
Case 2:21-cv-08772-JMV-CLW Document 1-1 Filed 04/09/21 Page 4 of 11 PagelD: 44

 

HUDSON COUNTY PROSECUTOR'S OFFICE aye
SUPPLEMENTAL REPORT Foro

Case# | 2018-02-0295 |

 

 

Promis
Gavel#

| Mercedes Benz departing from the area, and briefly stopping at Eye Candy 2, 461 Central Avenue. Santiago

 

 

 

 

was wearing a dark blue sweater and blue jeans. At approximately 2:42 PM., the parcel.was delivered by

Inspector Marchese.

At approximately 4:03 PM., Santiago was observed by Sergeant Kealy, driving the Mercedes Benz,
arriving at the pizzeria and entered the establishment. At approximately 4:05 PM., Sergeant Kealy gave the
order to execute the search warrant. Sergeant Kolakowski, Detective Velez and the undersigned were the
first to enter the pizzeria announcing our presence while clearly displaying our authority. Sergeant Kealy,
Detectives Gigante, Tholen, Rota, Hill, Fernandez, Till, Fuardo, Avoletta, Kiarman, Quintana, Patti, and King,

Inspectors Marchese, and Sarro entered immediately after.

Upon Entry we observed an employee later identified as Edgar F. Saenz (DOB 10/9/1972, SS# 958-79-
8863) of 79 Courthouse Place, Jersey City, New Jersey with cell phone number (201) 737-5624, was behind
the counter of the pizzeria. Saenz was secured and we continued to ciear pizzeria. Sergeant Kolakowski,
Detective Velez and the undersigned cleared the basement while continuously announcing ourselves and
authority. Upon arriving near the office located in the basement, Santiago yelled out that he was in the office.
Detective Velez ordered Santiago out of the office and instructed him to keep his hands out in plain sight.
Upon Santiago exiting the office, the undersigned secured Santiago and handcuffed him. A search of
Santiago’s person, produced a Cartier Watch on his left wrist (Exhibit N-87), black wallet on his right back
pants pocket containing assorted ID's and cards (Exhibit N-88), Santiago was wearing a black handbag with red
trim across his shoulder, which contained; a Blackberry Cell Phone (Exhibit N-91), Black Samsung galaxy note
8 (Exhibit N-92), White/silver IPhone in black case with 929-216-2369 written on it (Exhibit N-93), Black LG
| Phone no case (Exhibit N-94), Black IPhone in black case (Exhibit N-95.)

 

 

 

 

 

Reporting Officer Reporting Officer Signature Date of Report

NOVO, MARIO a 04/11/2019 |
Supervisor Supervisor Signature Date of Approval |
KEALY, JUSTIN 5/9/2019 |

 

 

 

USAO_003640
Case 2:21-cv-08772-JMV-CLW Document 1-1 Filed 04/09/21 Page 5 of 11 PagelD: 45

 

HUDSON COUNTY PROSECUTOR'S OFFICE
SUPPLEMENTAL REPORT

| Promis
l Gavel#

At that time, everyone inside the pizzeria was secured, and a slow and methodical search of the

Page
4of9

 

 

 

 

Cased | 2018-02-0295 |

 

 

pizzeria was conducted. Santiago was sitting on the couch while we conducted most of our search. Located
at the end of the couch was the parcel laden with cocaine. Santiago advised me that the parcel was his. The
parcel is identified as, US Postal Service Priority Mail Box dated 4/9/19 from Carolina, Puerto Rico to 488
Central Avenue in Jersey City located in office (Exhibit N-86), Suspected Cocaine for trace amounts (Exhibit
12), and Suspected Cocaine (Exhibit 11.) Also recovered from the search were the following; a Postal Box
dated March 27, 2019 from Puerto Rico to 1085 Summit Avenue Apt 1 in Jersey City located in basement
garbage can (Exhibit N-85), a GameStop receipt for Amazon Alexa (Exhibit N-84),a Laptop computer located
in office (Exhibit N-83), DVR Recorder located in Office (Exhibit N-82), two Amazon Alexa’s in separate boxes

located in US Postal service box dated. April 9, 2019 (Exhibit N-97.)

Detective Gigante took 42 digital photographs of the pizzeria and evidence, later placing those
photographs into evidence identified under Infoshare Evidence Module # 2018-02-0295-3-8. One (1) Green
folder Jabeled "banking info" was recovered in the office and placed into evidence identified under Infoshare
Evidence Module # 2018-02-0295-2-2. One (1) vanilla folder labeled "Checks #1001 to #1148, recovered
from the office and placed into evidence identified under Infoshare Evidence Module # 2018-02-0295-2-3.
One (1) Black Stamper labeled with "Fire House Blazing Pizza LLC” recovered from the office and placed
into evidence identified under Infoshare Evidence Module # 2018-02-0295-2-4. Two (2) Tax documents
labeled "Fire House Blazing Pizza LLC” recovered from the office and placed into evidence identified under
Infoshare Evidence Module # 2018-02-0295-2-5. Four (4) Sets of KEYS recovered fram the handbag and
placed into evidence identified under Infoshare Evidence Module # 2018-02-0295-2-6. CURRENCY, 1550, 8
$20, 3 $10, 3 $5, 4 $1, Total-259.00 recovered from Santiago’s front right pocket and placed into evidence
identified under Infoshare Evidence Module # 2018-02-0295-2-7.

The undersigned advised Santiago that he was under arrest for the distribution of CDS. Santiago’s

demeanor throughout the search warrant and arrest was calm, collective and showed no signs of surprise

 

 

 

 

 

Reporting Officer Reporting Officer Signature | Date of Report
NOVO, MARIO 2s. Soe 04/11/2019
Supervisor Supervisor Signature Date of Approval
KEALY, JUSTIN §/9/2019

 

 

 

 

 

USAO_ 003641
Case 2:21-cv-08772-JMV-CLW Document 1-1 Filed 04/09/21 Page 6 of 11 PagelD: 46

 

HUDSON COUNTY PROSECUTOR'S OFFICE
SUPPLEMENTAL REPORT

Case# | 2018-02-0295 |

Page
S5of9

 

 

 

 

 

Promis |
Gavel#

when he was advised of the arrest and charges. The Undersigned then advised Santiago of his Miranda

 

 

 

Rights orally, which Santiago acknowledged that he understood. Detective Patti and the undersigned
transported Santiago to D.£.A. Task Force in Newark for processing. During the transport Santiago was not
asked any questions, however Santiago began to ask several questions regarding his charges specifically 21
U.S. Code § 841and if they were under subsection A, B, or C. Santiago continued asking if there was anyone

else arrested and asked if members of his family were also arrested.

Upon arrival at D.£.A. Task Force, Santiago’s personal property was removed from his person. The
undersigned removed Santiago’s Cartier Santos watch from his wrist. At that time, Santiago requested that
the undersigned give the watch to “Russo.” Russo is known to the undersigned as Anthony Russo, who is a

Hoboken Police Officer, who works with the undersigned and is also married to Aliesette Russo-Santiago,

 

who is Felix Santiago’s sister. Santiago again asked if anyone in his family was arrested or implicated, |
| advised him that we are still conducting our investigation and we will be interviewing other people including
some members of his family. At that time, Santiago stated, “All that stuff you found is mine, nobody else has

anything to do with it but me.”

A follow up to this investigation was conducted at Eye Candy 2, located at 461 Central Avenue, Jersey

City, New Jersey, which is the business of Sandra Santiago who is Felix Santiago’s wife. Throughout this

 

_ investigation Santiago was observed going to this establishment. On previous controlled deliveries, Santiago
had left the pizzeria and went to Eye Candy 2 after receiving parcels. During the follow up investigation, |

Sandra Santiago was asked if she would voluntarily come to D.E.A. Task Force Headquarters for questioning

 

and she stated that she would. Detectives Klarman and Till transported Sandra Santiago to D.E.A. Task Force

| Headquarters for questioning. Detective Patti and | interviewed Sandra. During the interview Sandra
informed us that she and Felix are currently separated and pursuing a divorce. | asked Sandra where Felix

lived and she informed us that he had an apartment at Soho Lofts in Jersey City. Sandra further provided the

   

apartment number as #1005

 

 

 

 

| Reporting Officer - Reporting Officer Signature Date of Report
NOVO, MARIO ze 2Sot a 04/11/2019
Supervisor 7 Supervisor Signature Date of Approval —
KEALY, JUSTIN 5/9/2019

 

 

 

 

 

USAO_ 003642
Case 2:21-cv-08772-JMV-CLW Document 1-1 Filed 04/09/21 Page 7 of 11 PagelD: 47

 

 

HUDSON COUNTY PROSECUTOR'S OFFICE |
SUPPLEMENTAL REPORT |

 

 

 
 

1 Edgar F. Saenz was transported to D.E.A. Task Force Headquarters by Detectives Gigante and Fuardo,
| for questioning. Detective Patti and | interviewed Saenz. During the interview, Saenz informed us that he

| has worked for Felix and David since they opened the pizzeria. Saenz informed us that the pizzeria has
trouble paying bills and their accounts have been placed on hold. Saenz also stated that he was owed 3

weeks’ salary in the past and that they had just recently paid him the money he was owed.

Detective Patti and | returned to the

 

processing area and Santiago immediately stated “| heard my wife is here, | told you that stuff is mine, she
has nothing to do with it.” | advised him that she was only interviewed and not charged. Santiago then began
to recite his family members names and asked if they were here or going to be arrested. | informed him that

if they had no involvement that they would have nothing to worry about. | asked Santiago if ! would find

 

 

anything at his mother’s apartment, Santiago replied, “no.” | asked Santiago if | would find anything in Ralph
and Melissa Gallo’s apartment, Santiago replied, “no.” | asked Santiago if |} would find anything in Aliesette
and Anthony Russo’s apartment, Santiago replied, “no.” i asked Santiago if { would find anything in Sandra
Santiago’s apartment, Santiago replied, “no.” | asked Santiago if he had a problem with me searching those
places, Santiago replied, “no you can search that.” | then asked Santiago if he would give me consent to

search his apartment #1005 at the Soho Lofts, Santiago replied, “Get a warrant.”

 

In anticipation of acquiring a search warrant for Soho Lofts 273 16" Street, Apartment #1005, Jersey
City, New Jersey. Detectives Hill, Fernandez, Quintana, and King responded to the location to secure the
premise. At approximately 8:25 PM., Aliesette and Anthony Russo arrived with empty bags and attempted to

| enter the apartment. They were stopped by detectives and advised Aliesette and Anthony of the pending

 

 

 

 

| Reporting Officer Reporting Officer Signature Date of Report

| NOVO, MARIO i 04/11/2019

Supervisor - Supervisor Signature Date of Approval
KEALY, JUSTIN 5/9/2019

 

 

USAO_003643
Case 2:21-cv-08772-JMV-CLW Document 1-1 Filed 04/09/21 Page 8 of 11 PagelD: 48

 

 

 

 

 

HUDSON COUNTY PROSECUTOR'S OFFICE aye
SUPPLEMENTAL REPORT ad
Case# | 2018-02-0295 oe |

 

 

 

 

investigation and declined entry to the apartment. Aliesette and Anthony were asked if there were any pets
in the apartment that may need attending to, and they stated that there was not. At that time Captain
William Zabotka and Sergeant John Kolakowski arrived at Soho Lofts, and were exiting the elevators when
Anthony and Aliesette were awaiting the elevator on the 10" floor. Captain Zabotka and Sergeant
Kolakowski exited the elevator crossing paths with Anthony and Aliesette. Sergeant Kolakowski is familiar
with Anthony from other investigations. Upon Sergeant Kolakowski and Anthony making eye contact,
Anthony looked down and became visibly nervous. Sergeant Kolakowski and Captain Zabotka continued
down the hall to the apartment where they were advised by detectives that Anthony and Aliesette had just
attempted to enter the apartment. At that time, Aliesette came back to the apartment with Anthony staying
back about 10 feet. Aliesette attempted to inquire about the investigation and Felix’s arrest. Aliesette was
advised that the investigation is ongoing and they could not advise her about it. Aliesette then provided her
phone number (201-238-4429) requesting to be notified when the investigation regarding the apartment was

complete.

The investigation regarding Santiago’s apartment at Soho Lofts was discussed with AUSA Shawn
Barnes, and HCPO A.P. Adam Salzer, who determined not to pursue a search warrant of the apartment at
that time. A plan was put forth to conduct further investigation, regarding the apartment, and to determine
if Anthony and Aliesette Russo, had any involvement in this investigation. At approximately 10:48 PM.,

Sergeant Kolakowski contacted Aliesette on the phone number she provided (201-238-4429) as she

 

requested. Aliesette again attempted to inquire about the investigation, and was advised to contact the

D.E.A. Aliesette then stated, “So we can go to the apartment now?” Sergeant Kolakowski advised her that our

investigation was complete at that time.

Based on the conversation with Aliesette, Sergeant Kolakowski thought that it was highly probable
that Aliesette and Anthony would return to the apartment in the near future. At that time surveillance was

established of the building, and the door to Apartment #1005. Detectives Hill, and Fernandez established

 

 

 

 

 

Reporting Officer Reporting Officer Signature | Date of Report
NOVO, MARIO oe i 04/11/2019
Supervisor Supervisor Signature Date of Approval
KEALY, JUSTIN 5/9/2019

 

 

 

USAO_ 003644
Case 2:21-cv-08772-JMV-CLW Document 1-1 Filed 04/09/21 Page 9 of 11 PagelD: 49

 

 

 

 

 

 

HUDSON COUNTY PROSECUTOR'S OFFICE ave
SUPPLEMENTAL REPORT Bors
. _=. | Case# | 2018-02-0296 | aus

 

surveillance on the apartment, and the remaining units established surveillance of the building’s lobby and
exterior. On April 12, 2019 at approximately 12:06 AM., Anthony and Aliesette were observed entering the
apartment carrying empty bags. At approximately 12:19 AM., Detectives Hill and Fernandez could hear
furniture being moved around in the apartment. During the approximate one hour of Anthony and Aliesette
being in the apartment, detectives heard cabinet and furniture drawers being opened and shut several times
throughout their stay. At approximately 1:00 AM., Anthony was observed exiting the apartment with two
white garbage bags and Aliesette was observed holding a back pack, while waiting for Anthony by the door to

the apartment. At that time, Anthony walked to the utility closet and detectives heard the trash chute open

 

| and items sent down the trash chute. At that time, Anthony walked back and re-entered the apartment. Our
concern was that evidence may have been tampered with or destroyed. At approximately 1:01 AM.,

Sergeants Kolakowski and Kealy gave the order to stop Anthony and Aliesette for investigation. At

 

approximately 1:06 AM., Anthony and Aliesette were observed by Detectives Hili and Fernandez exiting the
apartment with bags and several plastic totes. At approximately 1:07 AM., Anthony and Aliesette were

stopped in the hallway near the elevator.

At that time Anthony was visibly nervous, and stuttering, stating “This ain’t what you think. | wouldn’t
do something like that. | have 22 years on the job, and I’m number two on the Sergeants list.” Sergeant
Kolakowski confronted Anthony with the fact that he was at Santiago's residence twice moments after
| Santiago’s arrest, trying to get into Santiago’s apartment. Aliesette stated that they were taking items from
the apartment to sell in order to raise money for an attorney. Sergeant Kealy observed that Anthony was
wearing the same Rolex watch, that Santiago's was observed wearing during previous surveillances. Russo

stated that he was there the last time Santiago was arrested, and stated that Santiago won’t stop dealin

   

 

 

 

 

 

 

| Reporting Officer Reporting Officer Signature Date of Report
NOVO, MARIO Za geo es 04/11/2019

' Supervisor / _ Supervisor Signature Date of Approval

| KEALY, JUSTIN 5/9/2019

fg

 

USAO_003645
Case 2:21-cv-08772-JMV-CLW Document 1-1 Filed 04/09/21 Page 10 of 11 PagelD: 50

 

 

 

HUDSON COUNTY PROSECUTOR’S OFFICE
SUPPLEMENTAL REPORT

Page
90F9

 

 

 

Case#

 

Promis

2018-02-0295 Gavel#

 

 

 

 

else here on this? Did Tito get arrested?”

Investigation is ongoing...

On April 12, 2019 | responded to the Federal Court House in Newark to produce Santiago for his

arraignment. At that time Santiago asked “Is my family ok, is there anyone else arrested? Is there anyone

 

 

 

 

 

 

Reporting Officer Reporting Officer Signature Date of Report
NOVO, MARIO Sa Pe 04/11/2019
Supervisor Supervisor Signature Date of Approval
KEALY, JUSTIN 5/9/2019

 

 

 

USAO_003646
Case 2:21-cv-08772-JMV-CLW Document 1-1 Filed 04/09/21 Page 11 of 11 PagelD: 51
